34 N.Y.2d 800 (1974)
In the Matter of the City of New York, Respondent, Relative to Acquiring Title to Real Property Bounded by Avenue L and Other Streets as a Site for School and Recreational Purposes: North Central Brooklyn High School in the Borough of Brooklyn. Chestnut Properties Co., Appellant.
Court of Appeals of the State of New York.
Argued May 9, 1974.
Decided June 6, 1974.
Reginald S. Hardy, William R. Brennan, Jr. and Lawrence W. Boes for appellant.
Adrian P. Burke, Corporation Counsel (Morris Einhorn and Stanley Buchsbaum of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, without costs, in the following memorandum: We concur in the conclusions reached at the Appellate Division both that the so-called projected stream-of-income theory of valuation was impermissible in this situation (Matter of City of New York [Atlantic Improvement Corp.], 28 N Y 2d 465; Arlen of Nanuet v. State of New York, 26 N Y 2d 346; see Levin v. State of New York, 13 N Y 2d 87), and that such theory played a significant if not a controlling part in the determination of value at Special Term. Having identified the error below, the Appellate Division then proceeded to make its own finding of value. We see no sufficient reason to disturb that determination.